Citation Nr: 1627844	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-14 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a February 2012 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In March 2014, the Board remanded this case for the RO to consider whether referral to the Director of Compensation Service for consideration of an extra-schedular TDIU was appropriate.  The RO determined that such a referral was not necessary for the reasons outlined in the September 2014 supplemental statement of the case, and the case is now appropriate for appellate review.  


FINDING OF FACT

The Veteran has a single service-connected disability evaluated as 50 percent disabling; the evidence does not warrant referral for extraschedular consideration to determine whether he is rendered unable to secure or maintain substantially gainful employment as a result of his service-connected disability.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Posttraumatic stress disorder (PTSD) is the Veteran's only service-connected disability, evaluated as 50 percent disabling since July 2009.  Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disability has rendered a veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of the Compensation Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).
     
The Veteran contends that he is unemployable due to his service-connected PTSD.  The evidence shows that he was employed as a truck driver for many years, but has not worked since September 2008 (see September 2010 VA Form 21-4192).  

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that referral to the Director of Compensation Service for consideration of an extra-schedular TDIU is not warranted for any part of the rating period on appeal, as the weight of the evidence not indicative of a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disability. 

The Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected PTSD.  For instance, in an August 2014 letter, he stated that he is unable to work as a truck driver or in any other capacity due to his inability to sleep, caused by nightly dreams and nightmares, and continuous visual hallucinations during the day.  At the February 2012 Board hearing, he testified that his job as a truck driver allowed him to be by himself most of the time, which helped in light of his PTSD symptoms, but that he was unable to sleep due to nightmares and that he was written up for sleeping on the job.  

In addition, the Veteran submitted two letters dated in April 2010 and August 2014 from a social worker at the Vet Center who provided him with group and individual counseling beginning in 2009 which stated that he no longer possesses the necessary skill set to get or keep employment, and that, without regard to other factors, his overall ability to function normally is totally and permanently impaired due to PTSD.  The social worker cited to PTSD symptoms including angry outbursts, irritability, temper, isolationism, and concentration difficulties, among others.  

VA examiners have also stated that the Veteran's service-connected PTSD has significant effects on his occupational functioning.  An August 2009 VA psychiatric examiner concluded that his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner was considerably impaired due to his PTSD symptoms.  A December 2010 VA psychiatric examiner stated that, due to his PTSD symptoms, the Veteran would experience moderate to severe impairment in occupational functioning.  Notably, neither VA examiner opined that the Veteran was rendered unable to work due to his PTSD symptoms.  

The evidence weighing against the Veteran's claim for a TDIU includes multiple VA treatment records, which demonstrate that the Veteran's inability to work is due to non-service-connected disabilities, including sleep apnea and hypertension.  

A July 2008 VA treatment note states that the Veteran was unable to work because his blood pressure had been uncontrolled. 

Moreover, while VA treatment records corroborate the Veteran's statements that he became unable to work due to daytime sleepiness and sleep disturbances, they demonstrate that his sleep problems are due to his non-service-connected sleep apnea, and not to his PTSD.  For instance, an October 2008 VA treatment note indicates that the Veteran was currently off work because of daytime sleepiness that had disappeared since he began using a CPAP machine six weeks prior.  

Additionally, an October 2009 VA treatment note states that the Veteran was currently unemployed and could not be hired because of his diagnosis of sleep apnea.  The VA doctor wrote a note stating that the Veteran suffered from sleep apnea despite using a CPAP machine at night and was a danger to himself or others if he drives. And a September 2010 VA treatment note states that the Veteran was no longer working due to his sleep apnea, and a May 2012 VA treatment note indicates that the Veteran was receiving disability benefits for sleep apnea (see Virtual VA, CAPRI entry 7/24/13, Mental Health E&M Note dated 5/8/12,  p. 161).  

At the December 2010 VA examination, the Veteran told the examiner that he had stopped working several years prior due to his sleep apnea, providing highly probative evidence against his current claim that he is unable to work due to his PTSD symptoms standing alone.  Moreover, the December 2010 VA examination report indicates that the Veteran was living independently and caring for his elderly mother; the Veteran also testified as to what type of assistance he provided for his mother at the 2012 Board hearing.  And his ability to care for his mother tends to weigh against a the notion that his service-connected PTSD symptoms, alone, result in the Veteran's unemployability.  

Records from the Social Security Administration also weigh against the Veteran's claim in that they also demonstrate that his inability to work is due to non-service-connected disabilities.  In his November 2009 application for Social Security Disability (SSD) benefits, the Veteran stated that he was unable to stand for long periods of time due to a foot condition, rendering him unemployable.  Moreover, he stated that his tinnitus affected his ability to drive along with his sleep apnea.  He did not mention any PTSD symptoms affecting his ability to work.  

In April 2010, the SSA determined that the Veteran did not have any medically determinable psychiatric impairment; and in May 2010, the SSA denied SSD benefits.  The primary diagnosis listed on the Disability Determination and Transmittal was sleep-related breathing disorders, and the secondary diagnosis was osteoarthritis and allied disorders.  

The Board notes that the Veteran stated that he was receiving SSD benefits at the 2012 Board hearing, but that the SSA records sent to VA indicate that such benefits were denied.  VA treatment records do indicate that he was receiving short-term disability benefits from a private insurance company for at least some period of time.                

Further, the Board notes that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  However, the Board has considered the SSA records and determination in assessing whether the criteria for a TDIU have been met.   

In sum, the percentage criteria set forth at 38 C.F.R. § 4.16(a) have not been met, and the evidence does not demonstrate that referral to the Director of Compensation Service for consideration of an extra-schedular TDIU due to his service-connected PTSD is warranted; rather, his inability to work is due to non-service-connected medical conditions - namely, his sleep apnea.

The Board acknowledges and has considered the letters from the Veteran's counselor, discussed above, which stated that he no longer possesses the skills to obtain employment.  The Board reiterates that it does not doubt that his service-connected PTSD causes significant occupational impairment.  However, while the evidence certainly demonstrates that the Veteran would experience significant occupational impairment due to his PTSD symptoms, the weight of the evidence does not show that that the severity of  symptoms warrant extraschedular consideration by Director of the Compensation Service.  Rather, as discussed above, the evidence shows that it is his non-service-connected medical disorders that render him unemployable.  As such, the preponderance of the evidence is against the Veteran's claim 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a July 2010 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, including VA psychiatric examination reports, and the Veteran's statements, including his testimony at the February 2012 Board hearing. 

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2012 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

As noted above, the Veteran was afforded a VA psychiatric examination in December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2010 VA examination and opinion obtained in this case is adequate for the purpose of determining eligibility for a TDIU.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file as well as an examination and interview of the Veteran.  The VA opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive psychiatric examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Moreover, the examiner expressly opined on the impact of PTSD symptoms on the Veteran's occupation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this claim has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges the statement of the Veteran's representative in the May 2016 brief that "it is highly plausible" that the Veteran's PTSD has worsened since the last psychiatric VA examination in December 2010.  However, the representative does not specify how the disability has worsened, nor is the assertion of a worsening of the service-connected PTSD supported by VA treatment records dated after the 2010 VA examination.  Therefore, the Board finds that the mere passage of time does not require a new VA examination, as the evidence of record is adequate upon which to make a determination in this case.   

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


